In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 15-260V
                                      Filed: August 28, 2018
                                        Not for Publication

*************************************
SANDRA E. HORVATH,                         *
                                           *
              Petitioner,                  *
                                           *         Attorneys’ interim costs decision;
 v.                                        *         respondent defers to Special
                                           *         Master’s discretion
SECRETARY OF HEALTH                        *
AND HUMAN SERVICES,                        *
                                           *
              Respondent.                  *
                                           *
*************************************
Michael A. Firestone, San Mateo, CA, for petitioner.
Linda S. Renzi, Washington, DC, for respondent.

MILLMAN, Special Master

                 DECISION AWARDING ATTORNEYS’ INTERIM COSTS1

       On March 13, 2015, petitioner filed a petition under the National Childhood Vaccine
Injury Act, 42 U.S.C. §§ 300aa-10–34 (2012), alleging she developed injuries including mixed
connective tissue disease as a result of her receipt of influenza (“flu”) vaccine. On August 29,
2017, the undersigned held an entitlement hearing.

        On July 31, 2018, petitioner filed an application for interim costs. Petitioner is not
seeking attorneys’ fees at this time. Petitioner requests $3,000.00 in petitioner’s personal costs
for Dr. S. Sohail Ahmed’s retainer, $2,727.46 in attorneys’ costs related to Dr. Ahmed’s travel to
Washington D.C. for hearing testimony, and $66,088.53 incurred by Dr. Ahmed for unpaid

1
 Because this unpublished decision contains a reasoned explanation for the special master’s action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims’ website, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012)
(Federal Management and Promotion of Electronic Government Services). Vaccine Rule 18(b) states that
all decisions of the special masters will be made available to the public unless they contain trade secrets
or commercial or financial information that is privileged and confidential, or medical or similar
information whose disclosure would constitute a clearly unwarranted invasion of privacy. When such a
decision is filed, petitioner has 14 days to identify and move to redact such information prior to the
document’s disclosure. If the special master, upon review, agrees that the identified material fits within
the banned categories listed above, the special master shall redact such material from public access.
service fees from December 26, 2015 to April 27, 2018 and travel expenses.2

       On August 10, 2018, respondent filed a response to petitioner’s motion explaining he
does not challenge the good faith or reasonable basis requirements in this case. Resp. at 2 n.1.
Should the undersigned find an award of interim attorneys’ fees and costs is appropriate,
respondent “respectfully recommends that the [undersigned] exercise her discretion and
determine a reasonable award.” Id. at 3.

       On August 27, 2018, the undersigned’s law clerk contacted petitioner’s counsel to file a
statement from Dr. Ahmed providing billing entries indicating the tasks performed and the
number of hours expended on each task for the period from December 26, 2015 to January 15,
2016. Petitioner filed Dr. Ahmed’s statement on the same day.

        The Vaccine Act permits an award of “reasonable attorneys’ fees” and “other costs.”
42 U.S.C. § 300aa-15(e)(1). The Federal Circuit ruled that interim fee awards are permissible
under the Vaccine Act in Avera v. Secretary of Health and Human Services, 515 F.3d 1343,
1352 (Fed. Cir. 2008). The special master has “wide discretion in determining the
reasonableness” of attorneys’ fees and costs. Perreira v. Sec’y of HHS, 27 Fed. Cl. 29, 34
(1992), aff’d, 33 F.3d 1375 (Fed. Cir. 1994); see also Saxton ex rel. Saxton v. Sec’y of HHS, 3
F.3d 1517, 1519 (Fed. Cir. 1993) (“Vaccine program special masters are also entitled to use their
prior experience in reviewing fee applications.”).

       Based on her experience and review of the billing records submitted by petitioner, the
undersigned finds that an award of interim attorneys’ costs is appropriate at this juncture in the
case. The undersigned also finds an hourly rate of $500.00 requested for Dr. Ahmed and the
137.56 hours spent on the case reasonable. Therefore, the undersigned GRANTS petitioner’s
application for interim costs. Accordingly, the court awards:

        a. $3,000.00, representing petitioner’s personal costs. The award shall be in the form of
           a check made payable jointly to petitioner and Marvin Firestone, MD, JD & Associates,
           LLP in the amount of $3,000.00;

        b. $2,727.46, representing attorneys’ costs. The award shall be in the form of a check
           made payable jointly to petitioner and Marvin Firestone, MD, JD & Associates, LLP
           in the amount of $2,727.46; and

        c. $66,088.53, representing an unpaid balance of expert’s fees and costs incurred by Dr.
           S. Sohail Ahmed. The award shall be in the form of a check made payable jointly to
           petitioner and Marvin Firestone, MD, JD & Associates, LLP in the amount of
           $66,088.53.

2
 In her application for interim costs, petitioner stated “Dr. Ahmed has incurred $74,205.85 for services
provided and travel related expenses.” Doc 80, at 1. Based on the invoices and receipts provided by
petitioner, Dr. Ahmed incurred $65,862.85 for services provided and $225.68 for travel expenses. Id. at
3-19. Thus, the undersigned finds a $66,088.53 balance for Dr. Ahmed’s expert fees and costs.
                                                    2
       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment herewith.3


IT IS SO ORDERED.


Dated: August 28, 2018                                                   /s/ Laura D. Millman
                                                                             Laura D. Millman
                                                                              Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    3